  Case 2:21-cv-00186-JRG Document 1 Filed 05/27/21 Page 1 of 21 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

                                                   §
 JAWBONE INNOVATIONS, LLC,                         §      Case No.
                                                   §
                                 Plaintiff,        §      JURY TRIAL DEMANDED
                                                   §
            v.                                     §
                                                   §
 SAMSUNG ELECTRONICS CO. LTD. and                  §
 SAMSUNG ELECTRONICS AMERICA,                      §
 INC.,                                             §
                                                   §
                                 Defendants.       §


                        COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Jawbone Innovations, LLC (“Jawbone” or “Plaintiff”) for its Complaint against

Defendants Samsung Electronics Co., Ltd. (“Samsung Electronics”) and Samsung Electronics

America, Inc. (“Samsung Electronics America”) (collectively “Samsung” or “Defendants”)

alleges as follows:

                                              THE PARTIES

       1.        Jawbone is a limited liability company organized and existing under the laws of the

State of Texas, with its principal place of business located at 100 West Houston Street, Marshall,

Texas 75671.

       2.        Defendant Samsung Electronics is a corporation organized and existing under the

laws of the Republic of Korea, with its principal place of business at 129 Samsung-Ro, Yeongtong-

Gu, Suwon-Si, Gyeonggi-Do, 443-742, Republic of Korea. Upon information and belief, Samsung

Electronics does business in Texas, directly or through intermediaries, and offers its products

and/or services, including those accused herein of infringement, to customers and potential

customers located in Texas, including in the Judicial District of the Eastern District of Texas.
    Case 2:21-cv-00186-JRG Document 1 Filed 05/27/21 Page 2 of 21 PageID #: 2




       3.      Defendant Samsung Electronics America is a corporation organized under the laws

of New York, with its principal place of business at 85 Challenger Road, Ridgefield Park, New

Jersey 07660. Upon information and belief, Samsung Electronics America has corporate offices

in the Eastern District of Texas at 1303 East Lookout Drive, Richardson, Texas 75082 and 2800

Technology Drive, Suite 200, Plano, Texas 75074. Samsung Electronics America has publicly

indicated that, in early 2019, it would be centralizing multiple offices in a new location in the

Eastern District of Texas at the Legacy Central office campus, 1 located at 6225 Declaration Drive,

Plano, Texas 75023. Samsung Electronics America may be served with process through its

registered agent CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.

       4.      Defendants have authorized sellers and sales representatives that offer and sell

products pertinent to this Complaint through the State of Texas, including in this Judicial District,

and to consumers throughout this Judicial District, such as: Best Buy, 422 West TX-281 Loop,

Suite 100, Longview, Texas 75605; AT&T Store, 1712 East Grand Avenue, Marshall, Texas

75670; Sprint Store, 1806 East End Boulevard North, Suite 100, Marshall, Texas 75670; T-Mobile,

900 East End Boulevard North, Suite 100, Marshall, Texas 75670; Verizon authorized retailers,

including Russell Cellular, 1111 East Grand Avenue, Marshall, Texas 75670; Victra, 1006 East

End Boulevard, Marshall, Texas 75670; and Cricket Wireless authorized retailer, 120 East End

Boulevard South, Marshall, Texas 75670.




1
  https://news.samsung.com/us/samsung-electronics-america-open-flagship-north-texas-campus/,
last accessed Apr. 29, 2019.


                                                 2
  Case 2:21-cv-00186-JRG Document 1 Filed 05/27/21 Page 3 of 21 PageID #: 3




                                 JURISDICTION AND VENUE

       5.      This is an action for patent infringement arising under the patent laws of the United

States, 35 U.S.C. §§ 1, et seq. This Court has subject matter jurisdiction over this action pursuant

to 28 U.S.C. §§ 1331, 1332, 1338, and 1367.

       6.      This Court has specific and personal jurisdiction over each of the Defendants

consistent with the requirements of the Due Process Clause of the United States Constitution and

the Texas Long Arm Statute. Upon information and belief, each Defendant has sufficient

minimum contacts with the forum because each Defendant transacts substantial business in the

State of Texas and in this Judicial District. Further, each Defendant has, directly or through

subsidiaries or intermediaries, committed and continues to commit acts of patent infringement in

the State of Texas and in this Judicial District as alleged in this Complaint, as alleged more

particularly below.

       7.      Venue is proper in this Judicial District pursuant to 28 U.S.C. §§ 1400(b) and

1391(b) and (c) because each Defendant is subject to personal jurisdiction in this Judicial District,

has committed acts of patent infringement in this Judicial District, and has a regular and established

place of business in this Judicial District. Each Defendant, through its own acts and/or through

the acts of each other Defendant, makes, uses, sells, and/or offers to sell infringing products within

this Judicial District, regularly does and solicits business in this Judicial District, and has the

requisite minimum contacts with the Judicial District such that this venue is a fair and reasonable

one. Further, venue is proper in this Judicial District because Samsung Electronics is a foreign

corporation formed under the laws of Korea with a principal place of business in Korea. Further,

upon information and belief, the Defendants have admitted or not contested proper venue in this

Judicial District in other patent infringement actions.




                                                  3
     Case 2:21-cv-00186-JRG Document 1 Filed 05/27/21 Page 4 of 21 PageID #: 4




                                    FACTUAL BACKGROUND

          8.     On September 13, 2011, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 8,019,091 (the “’091 Patent”) entitled “Voice Activity Detector

(VAD)-Based Multiple-Microphone Acoustic Noise Suppression.” A true and correct copy of the

’091 Patent is attached hereto as Exhibit A.

          9.     On October 2, 2012, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 8,280,072 (the “’072 Patent”) entitled “Microphone Array with Rear

Venting.” A true and correct copy of the ’072 Patent is attached hereto as Exhibit B.

          10.    Jawbone is the sole and exclusive owner of all right, title, and interest to and in the

’091 Patent and the ’072 Patent (together, the “Patents-in-Suit”), and holds the exclusive right to

take all actions necessary to enforce its rights to the Patents-in-Suit, including the filing of this

patent infringement lawsuit. Jawbone also has the right to recover all damages for past, present,

and future infringement of the Patents-in-Suit and to seek injunctive relief as appropriate under the

law.

          11.    The technology of the Patents-in-Suit was developed by Jawbone, Inc, which was

originally founded in 1998 as AliphCom, Inc. (“AliphCom”). AliphCom set out to develop a noise

reducing headset that would allow soldiers to communicate better in combat conditions. In 2002,

AliphCom won a contract with the Defense Advanced Research Projects Agency to research noise

suppression techniques for the United States military.

          12.    AliphCom launched a mobile headset called the “Jawbone” in 2004.                  The

“Jawbone” included the innovative noise-suppression technology that AliphCom developed for

the military. 2 This technology virtually eliminated background noise while increasing the volume



2
    See https://www.wired.com/2004/09/military-headset-reaches-masses/


                                                   4
    Case 2:21-cv-00186-JRG Document 1 Filed 05/27/21 Page 5 of 21 PageID #: 5




of the speakers’ voices. AliphCom followed with a Bluetooth version of the “Jawbone” in 2008

which was sold in the Apple Store.

       13.     On the heels of the success of the “Jawbone” products, AliphCom changed its name

to Jawbone, Inc. in 2011 and later expanded its product offerings into Bluetooth speakers and

wearables, such as health tracking devices. Unfortunately, due to the intensely competitive

marketplace, Jawbone, Inc. was forced into liquidation in 2017.

       14.     Following Jawbone, Inc.’s liquidation “[a] host of technology companies including

Apple, Samsung, Google, LG and Fitbit [were] identified as potential buyers of Jawbone’s US

Patents.” 3 Upon information and belief, Envision IP (and other parties) contacted Samsung

regarding the value of the Asserted Patents, including regarding Samsung’s infringement of the

Asserted Patents. Upon information and belief, Samsung was notified that the Accused Products

infringe the Asserted Patents, and/or otherwise became aware of the Asserted Patents and

recognized that the Accused Products infringe the Asserted Patents at least as of 2017.

                             INFRINGEMENT ALLEGATIONS

       15.     The ’091 Patent generally describes acoustic noise suppression with a voice activity

detector that senses vibration in human tissue associated with voicing activity. The technology

was developed by Dr. Gregory C. Burnett and Eric F. Breitfeller. The ’091 Patent also describes

techniques for generating transfer functions representative of acoustic signals when voicing

activity is absent, providing improved noise suppression. Some embodiments of the invention

include a microphone array with one microphone which primarily captures sound (e.g., speech),




3
 See https://www.worldipreview.com/news/apple-google-and-fitbit-touted-to-acquire-jawbone-
patents-14322; https://www.glpi.com.br/en/apple-google-and-fitbit-touted-to-acquire-jawbone-
patents/; see also http://patentvue.com/2017/07/11/jawbone-patents-could-be-leveraged-by-a-
competitor/


                                                5
  Case 2:21-cv-00186-JRG Document 1 Filed 05/27/21 Page 6 of 21 PageID #: 6




and one which primarily captures unwanted noise, both of which provide signals to a noise removal

algorithm.

       16.     The noise removal algorithm may also receive physiological information from a

voice activity detector (e.g., an accelerometer) to detect when a user is speaking. Such a voice

activity detection signal may be assumed to be perfectly accurate, yielding substantial

improvements when applied to the noise removal algorithm. For example, the noise removal

algorithm may remove noise by calculating one transfer function when the system is certain that

only noise is being received, and another transfer function when the system is certain that speech

is being produced. The noise removal algorithm may further improve noise suppression in

situations with multiple noise sources by combining such transfer functions into additional transfer

functions representative of a ratio of energies received at different microphones. By taking

advantage of perfect voice activity detection and transfer functions representative of a ratio of

energies received at different microphones, the noise removal algorithm may effectively remove

noise from a signal no matter how many noise sources are present. The invention thereby provides

significant advantages for noise suppression systems, particularly in detecting, transmitting, or

recording speech.

       17.     Samsung has manufactured, used, marketed, distributed, sold, offered for sale,

exported from, and imported into the United States, products that infringe the ’091 Patent. For

example, noise suppression techniques are incorporated into Samsung products with voice activity

detection devices including, but not limited to, Samsung ear buds and smartphones. For example,

this functionality is included and utilized in the Samsung Galaxy Buds Pro. The Galaxy Buds Pro

includes an accelerometer, voice pickup unit, and an infrared sensor which, upon information and




                                                 6
    Case 2:21-cv-00186-JRG Document 1 Filed 05/27/21 Page 7 of 21 PageID #: 7




belief, comprise a voice activity detector. 4 The Galaxy Buds Pro includes a “voice detect” unit

which generates a signal when the wearer speaks to “instantly switch [] from [active noise

cancelling] to ambient sound.” 5 The Galaxy Buds Pro further comprises a “mic array for superior

beamforming performance” which, upon information and belief, generates transfer functions

representative of a ratio of energy of the acoustic signals received at each microphone. 6




                                                                                             7




4
  https://www.androidauthority.com/samsung-galaxy-buds-live-1137500/
5
  https://www.samsung.com/us/mobile/audio/galaxy-buds-pro/
6
  https://www.samsung.com/us/mobile/audio/galaxy-buds-pro/
7
  https://www.samsung.com/us/mobile/audio/galaxy-buds-pro/#popNoiseFreeCall


                                                 7
    Case 2:21-cv-00186-JRG Document 1 Filed 05/27/21 Page 8 of 21 PageID #: 8




          18.   The ’072 Patent generally describes acoustic noise suppression with an array of

physical microphones which forms an array of virtual microphones.          The technology was

developed by Dr. Gregory C. Burnett. The ’072 Patent also describes noise suppression with

physical omnidirectional microphones, and virtual directional microphones.             In some

embodiments of the invention, a greater number of physical microphones may be used to form a

smaller number of virtual microphones, which are combined into an output signal with less

acoustic noise than the received acoustic signals. The resulting virtual microphones may further

be combined by applying transfer functions representative of a ratio of energies between physical

microphones, outputting a signal with greatly reduced noise. The invention provides significant

advantages for noise suppression systems, particularly in detecting, transmitting, or recording

speech.

          19.   Samsung has manufactured, used, marketed, distributed, sold, offered for sale,

exported from, and imported into the United States, products that infringe the ’072 patent. For

example, this functionality is included and utilized in Samsung products with omnidirectional

physical MEMs microphones which form virtual beamformed microphones including, but not

limited to, Samsung ear buds, smart phones, tablets, wearables, smart home devices, and smart

televisions. For example, upon information and belief, the Samsung Galaxy Buds Pro earbuds

comprise arrays of at least four physical microphones and two beamformed microphones, the

outputs of which are combined to reduce the noise of a signal. 8 Samsung states that “[t]he

microphones use beamforming technology to pick up your voice—so you can confidently

contribute in meetings without worrying about background noise.” 9 Similarly, upon information




8
    https://www.samsung.com/us/mobile/audio/galaxy-buds-pro/
9
    Id.


                                               8
     Case 2:21-cv-00186-JRG Document 1 Filed 05/27/21 Page 9 of 21 PageID #: 9




and belief, the Samsung Galaxy S20 smartphone comprises arrays of at least three physical

microphones and two beamformed microphones, the outputs of which are combined to reduce the

noise of a signal. 10




11



        20.     Samsung has infringed and is continuing to infringe the ’091 and ’072 Patents by

making, using, selling, offering to sell, and/or importing, and by actively inducing others to make,

use, sell, offer to sell and/or importing, Accused Products that comprise and utilize infringing noise

cancellation features. On information and belief, the Accused Products include, but are not limited

to, at least all versions and variants of Samsung smartphones (e.g., Galaxy S, Galaxy Note, Galaxy



10
   See https://www.samsung.com/au/support/mobile-devices/s20-device-layout-and-functions/;
see also https://news.samsung.com/global/galaxy-s5-explained-audio;
https://www.theverge.com/2019/8/7/20754566/samsung-galaxy-note-10-plus-2-size-price-
release-date-s-pen-dex-laptop-unpacked-event
11
   https://www.samsung.com/us/mobile/audio/galaxy-buds-pro/


                                                  9
 Case 2:21-cv-00186-JRG Document 1 Filed 05/27/21 Page 10 of 21 PageID #: 10




Z, Galaxy A, Galaxy M series, and Galaxy Core series smartphones) and earbuds (e.g., Gear and

Galaxy series earbuds).

       21.     Jawbone has at all times complied with the marking provisions of 35 U.S.C. § 287

with respect to the Patents-in-Suit. On information and belief, prior assignees and licensees have

also complied with the marking provisions of 35 U.S.C. § 287.

                                          COUNT I
                               (Infringement of the ’091 Patent)

       22.     Paragraphs 1 through 21 are incorporated by reference as if fully set forth herein.

       23.     Jawbone has not licensed or otherwise authorized Samsung to make, use, offer for

sale, sell, or import any products that embody the inventions of the ’091 Patent.

       24.     Defendants have and continue to directly infringe the ’091 Patent, either literally or

under the doctrine of equivalents, without authority and in violation of 35 U.S.C. § 271, by making,

using, offering to sell, selling, and/or importing into the United States products that satisfy each

and every limitation of one or more claims of the ’091 Patent. Upon information and belief, these

products include at least the Accused Products, such as those which comprise a microphone array

and a voice activity detector. For example, upon information and belief, the Samsung Galaxy

Buds Pro comprises a microphone array and voice pickup unit in each bud.

       25.     For example, Defendants have and continue to directly infringe at least claim 11 of

the ’091 Patent by making, using, offering to sell, selling, and/or importing into the United States

products that comprise a system for removing acoustic noise from the acoustic signals, comprising:

a receiver that receives at least two acoustic signals via at least two acoustic microphones

positioned in a plurality of locations; at least one sensor that receives human tissue vibration

information associated with human voicing activity of a user; a processor coupled among the

receiver and the at least one sensor that generates a plurality of transfer functions, wherein the



                                                10
 Case 2:21-cv-00186-JRG Document 1 Filed 05/27/21 Page 11 of 21 PageID #: 11




plurality of transfer functions includes a first transfer function representative of a ratio of energy

of acoustic signals received using at least two different acoustic microphones of the at least two

acoustic microphones, wherein the first transfer function is generated in response to a

determination that voicing activity is absent from the acoustic signals for a period of time, wherein

the plurality of transfer functions includes a second transfer function representative of the acoustic

signals, wherein the second transfer function is generated in response to a determination that

voicing activity is present in the acoustic signals for the period of time, wherein acoustic noise is

removed from the acoustic signals using the first transfer function and at least one combination of

the first transfer function and the second transfer function to produce the denoised acoustic data

stream.

          26.   The Accused Products comprise a system for removing acoustic noise from

acoustic signals. For example, the Samsung Galaxy Buds Pro receives acoustic signals from a

microphone array, and “use[s] beamforming technology to pick up your voice – so that you can

contribute in meetings without worrying about background noise.” 12

          27.   The Accused Products further comprise a receiver that receives at least two acoustic

signals via at least two acoustic microphones positioned in a plurality of locations. For example,

upon information and belief, the Galaxy Buds Pro comprises a receiver that receives signals via a

microphone array, with at least two microphones positioned in a plurality of locations.




12
     https://www.samsung.com/us/mobile/audio/galaxy-buds-pro/#popNoiseFreeCall


                                                 11
 Case 2:21-cv-00186-JRG Document 1 Filed 05/27/21 Page 12 of 21 PageID #: 12




13



         28.    The Accused Products further comprise at least one sensor that receives human

tissue vibration information associated with human voicing activity of a user. For example, the

Samsung Galaxy Buds Pro comprises an at least one accelerometer and IR sensor which, upon

information and belief, receive human tissue vibration associated with voicing activity. 14 Upon

information and belief, the voice pickup unit of the Galaxy Buds Pro comprises the voice detecting

accelerometer and/or IR sensor.

         29.    The Accused Products further comprise a processor coupled among the receiver

and the at least one sensor that generates a plurality of transfer functions, wherein the plurality of

transfer functions includes a first transfer function representative of a ratio of energy of acoustic

signals received using at least two different acoustic microphones of the at least two acoustic


13
     https://www.samsung.com/us/mobile/audio/galaxy-buds-pro/
14
     https://www.samsung.com/global/galaxy/galaxy-buds-pro/specs/


                                                 12
 Case 2:21-cv-00186-JRG Document 1 Filed 05/27/21 Page 13 of 21 PageID #: 13




microphones. For example, the Galaxy Buds Pro comprises a BCM 43015 SoC which “is designed

for audio applications.” 15 Upon information and belief, the processor utilizes a microphone array

to detect speech with a beamformed microphone which, upon information and belief, includes the

generation of at least a plurality of transfer functions, including a first transfer function

representative of a ratio of energy of acoustic signals received at different microphones in the

microphone array. 16

       30.     The Accused Products further comprise a system wherein the first transfer function

is generated in response to a determination that voicing activity is absent from the acoustic signals

for a period of time. For example, upon information and belief, the Galaxy Buds Pro generates

the first transfer function when a voice pickup unit, accelerometer, and/or IR sensor indicate that

voicing activity is absent.

       31.     The Accused Products further comprise a system wherein the plurality of transfer

functions includes a second transfer function representative of the acoustic signals, wherein the

second transfer function is generated in response to a determination that voicing activity is present

in the acoustic signals for the period of time. For example, upon information and belief, the Galaxy

Buds Pro generates a second transfer function in response to a determination that voicing activity

is present, such as based on detection of human tissue vibrations by the voice pickup unit,

accelerometer, and/or IR sensor. For example, “[v]oice detect instantly switches from [active

noise cancellation] to ambient sound when it hears your voice.” 17

       32.     The Accused Products further comprise a system wherein acoustic noise is removed

from the acoustic signals using the first transfer function and at least one combination of the first



15
   https://www.broadcom.com/products/wireless/bluetooth-socs/bcm43015
16
   https://www.samsung.com/us/mobile/audio/galaxy-buds-pro/
17
   Id.


                                                 13
 Case 2:21-cv-00186-JRG Document 1 Filed 05/27/21 Page 14 of 21 PageID #: 14




transfer function and the second transfer function to produce the denoised acoustic data stream.

For example, upon information and belief, the Galaxy Buds Pro removes noise from acoustic

signals by applying at least a first transfer function generated when voicing activity is absent, and

a transfer function generated by combining the first transfer function generated when voicing

activity is absent and a second transfer function generated when voicing activity is detected. For

example, upon information and belief, the Samsung Galaxy Buds Pro utilizes a least mean squares

method to suppress acoustic noise.

       33.     Defendants have and continue to indirectly infringe one or more claims of the ’091

Patent by knowingly and intentionally inducing others, including Samsung customers and end-

users of the Accused Products and products that include the Accused Products, to directly infringe,

either literally or under the doctrine of equivalents, by making, using, offering to sell, selling,

and/or importing into the United States products that include infringing technology, such as the

Samsung Galaxy Buds Pro.

       34.     Defendants, with knowledge that these products, or the use thereof, infringe the

’091 Patent at least as of the date of this Complaint, knowingly and intentionally induced, and

continue to knowingly and intentionally induce, direct infringement of the ’091 Patent by

providing these products to customers and/or distributors for use in an infringing manner in the

United States including, but not limited to, products that include infringing technology, such as

the Samsung Galaxy Buds Pro.           For example, Samsung’s instruction manuals, websites,

promotional materials, advertisements, and other information demonstrate to others, including

customers, prospective customers, and distributors, how to use the Accused Products in an

infringing manner. Upon information and belief, Samsung is aware that the normal and customary




                                                 14
 Case 2:21-cv-00186-JRG Document 1 Filed 05/27/21 Page 15 of 21 PageID #: 15




use of the Accused Products by customers, distributors, and others would infringe the Asserted

Patents.

       35.     Defendants induced infringement by others, including customers and distributors,

with the intent to cause infringing acts by others or, in the alternative, with the belief that there

was a high probability that others, including end-users, infringe the ’091 Patent, but while

remaining willfully blind to the infringement.

       36.     Jawbone has suffered damages as a result of Defendants’ direct and indirect

infringement of the ’091 Patent in an amount to be proved at trial.

       37.     Jawbone has suffered, and will continue to suffer, irreparable harm as a result of

Defendants’ infringement of the ’091 Patent, for which there is no adequate remedy at law, unless

Defendants’ infringement is enjoined by this Court. Accordingly, Jawbone seeks a preliminary

and permanent injunction enjoining Samsung from making, using, importing, offering to sell,

and/or selling the Accused Products, including at least all versions and variants of Samsung

smartphones (e.g., Galaxy S, Galaxy Note, Galaxy Z, Galaxy A, Galaxy M series, and Galaxy

Core series smartphones) and earbuds (e.g., Gear and Galaxy series earbuds).

                                          COUNT II
                                (Infringement of the ’072 Patent)

       38.     Paragraphs 1 through 21 are incorporated by reference as if fully set forth herein.

       39.     Jawbone has not licensed or otherwise authorized Samsung to make, use, offer for

sale, sell, or import any products that embody the inventions of the ’072 Patent.

       40.     Defendants have and continue to directly infringe the ’072 Patent, either literally or

under the doctrine of equivalents, without authority and in violation of 35 U.S.C. § 271, by making,

using, offering to sell, selling, and/or importing into the United States products that satisfy each

and every limitation of one or more claims of the ’072 Patent. Upon information and belief, these



                                                 15
 Case 2:21-cv-00186-JRG Document 1 Filed 05/27/21 Page 16 of 21 PageID #: 16




products include at least the Accused Products, such as those which comprise physical and virtual

microphone arrays. For example, upon information and belief, the Samsung Galaxy Buds Pro

comprises an array of at least four physical microphones, and an array of two beamformed

microphones.

       41.     For example, Defendants have and continue to directly infringe at least claim 1 of

the ’072 Patent by making, using, offering to sell, selling, and/or importing into the United States

products that practice a method comprising receiving acoustic signals at a physical microphone

array and in response outputting a plurality of microphone signals from the physical microphone

array; forming a virtual microphone array by generating a plurality of different signal combinations

from the plurality of microphone signals, wherein a number of physical microphones of the

physical microphone array is larger than a number of virtual microphones of the virtual

microphone array; and generating output signals by combining signals output from the virtual

microphone array, the output signals including less acoustic noise than the received acoustic

signals.

       42.     Each Accused Product practices a method comprising receiving acoustic signals at

a physical microphone array and in response outputting a plurality of microphone signals from the

physical microphone array. For example, the Samsung Galaxy Buds Pro receives signals at a

microphone array of each earbud and, in response, output a plurality of microphone signals.




                                                16
 Case 2:21-cv-00186-JRG Document 1 Filed 05/27/21 Page 17 of 21 PageID #: 17




18



         43.    Each Accused Product practices a method of forming a virtual microphone array

by generating a plurality of different signal combinations from the plurality of microphone signals,

wherein a number of physical microphones of the physical microphone array is larger than a

number of virtual microphones of the virtual microphone array. For example, upon information

and belief, the Galaxy Buds Pro forms a virtual beamformed microphone from the plurality of

microphone signals from physical MEMS microphones at each earbud. 19 For example, the number

of physical microphones in the array (at least four) is greater than the number of virtual

microphones in the array (two).

         44.    Each Accused Product further practices a method comprising generating output

signals by combining signals output from the virtual microphone array, the output signals


18
     https://www.samsung.com/us/mobile/audio/galaxy-buds-pro/
19
     https://www.samsung.com/us/mobile/audio/galaxy-buds-pro/


                                                17
 Case 2:21-cv-00186-JRG Document 1 Filed 05/27/21 Page 18 of 21 PageID #: 18




including less acoustic noise than the received acoustic signals. For example, upon information

and belief, the Samsung Galaxy Buds Pro suppresses acoustic noise by combining the signals

output by the beamformed microphone of each earbud.

       45.     Defendants have and continue to indirectly infringe one or more claims of the ’072

Patent by knowingly and intentionally inducing others, including Samsung customers and end-

users of the Accused Products and products that include the Accused Products, to directly infringe,

either literally or under the doctrine of equivalents, by making, using, offering to sell, selling,

and/or importing into the United States products that include infringing technology, such as the

Samsung Galaxy Buds pro.

       46.     Defendants, with knowledge that these products, or the use thereof, infringe the

’072 Patent at least as of the date of this Complaint, knowingly and intentionally induced, and

continue to knowingly and intentionally induce, direct infringement of the ’072 Patent by

providing these products to customers and/or distributors for use in an infringing manner in the

United States including, but not limited to, products that include infringing technology, such as

the Samsung Galaxy Buds Pro.           For example, Samsung’s instruction manuals, websites,

promotional materials, advertisements, and other information demonstrate to others, including

customers, prospective customers, and distributors, how to use the Accused Products in an

infringing manner. Upon information and belief, Samsung is aware that the normal and customary

use of the Accused Products by customers, distributors, and others would infringe the Asserted

Patents.

       47.     Defendants induced infringement by others, including customers and distributors,

with the intent to cause infringing acts by others or, in the alternative, with the belief that there




                                                 18
 Case 2:21-cv-00186-JRG Document 1 Filed 05/27/21 Page 19 of 21 PageID #: 19




was a high probability that others, including end-users, infringe the ’072 Patent, but while

remaining willfully blind to the infringement.

           48.    Jawbone has suffered damages as a result of Defendants’ direct and indirect

infringement of the ’072 Patent in an amount to be proved at trial.

           49.    Jawbone has suffered, and will continue to suffer, irreparable harm as a result of

Defendants’ infringement of the ’072 Patent, for which there is no adequate remedy at law, unless

Defendants’ infringement is enjoined by this Court. Accordingly, Jawbone seeks a preliminary

and permanent injunction enjoining Samsung from making, using, importing, offering to sell

and/or selling the Accused Products, including at least all versions and variants of Samsung

smartphones (e.g., Galaxy S, Galaxy Note, Galaxy Z, Galaxy A, Galaxy M series, and Galaxy

Core series smartphones) and earbuds (e.g., Gear and Galaxy series earbuds).

                                    DEMAND FOR JURY TRIAL

           Plaintiff hereby demands a jury for all issues so triable.

                                        PRAYER FOR RELIEF

            WHEREFORE, Jawbone prays for relief against Defendants as follows:

           a.     Entry of judgment declaring that Defendants have directly and/or indirectly

infringed one or more claims of each of the Patents-in-Suit;

           b.     Entry of judgment declaring that Samsung’s infringement of the Patents-in-Suit is

willful;

           c.     Entry of a preliminary injunction enjoining Samsung from making, using,

importing, offering to sell, and/or selling the Accused Products.

           d.     Entry of a permanent injunction enjoining Samsung from making, using,

importing, offering to sell, and/or selling the Accused Products.




                                                    19
 Case 2:21-cv-00186-JRG Document 1 Filed 05/27/21 Page 20 of 21 PageID #: 20




         e.     An order awarding damages sufficient to compensate Jawbone for Defendants’

infringement of the Patents-in-Suit, but in no event less than a reasonable royalty, including

supplemental damages post-verdict, together with pre-judgment and post-judgment interest and

costs;

         f.     Entry of judgment declaring that this case is exceptional and awarding Jawbone its

costs and reasonable attorney fees under 35 U.S.C. § 285;

         g.     An accounting for acts of infringement;

         h.     Such other equitable relief which may be requested and to which the Plaintiff is

entitled; and

         i.     Such other and further relief as the Court deems just and proper.

Dated: May 27, 2021                                  Respectfully submitted,

                                                      /s/ Alfred R. Fabricant
                                                     Alfred R. Fabricant
                                                     NY Bar No. 2219392
                                                     Email: ffabricant@fabricantllp.com
                                                     Peter Lambrianakos
                                                     NY Bar No. 2894392
                                                     Email: plambrianakos@fabricantllp.com
                                                     Vincent J. Rubino, III
                                                     NY Bar No. 4557435
                                                     Email: vrubino@fabricantllp.com
                                                     FABRICANT LLP
                                                     411 Theodore Fremd Road, Suite 206 South
                                                     Rye, New York 10580
                                                     Telephone: (212) 257-5797
                                                     Facsimile: (212) 257-5796

                                                     Samuel F. Baxter
                                                     Texas State Bar No. 01938000
                                                     Email: sbaxter@mckoolsmith.com
                                                     Jennifer L. Truelove
                                                     Texas State Bar No. 24012906
                                                     Email: jtruelove@mckoolsmith.com
                                                     MCKOOL SMITH, P.C.
                                                     104 E. Houston Street, Suite 300



                                                20
Case 2:21-cv-00186-JRG Document 1 Filed 05/27/21 Page 21 of 21 PageID #: 21




                                         Marshall, Texas 75670
                                         Telephone: (903) 923-9000
                                         Facsimile: (903) 923-9099

                                         ATTORNEYS FOR PLAINTIFF
                                         JAWBONE INNOVATIONS, LLC




                                    21
